TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00012-CR



                               Trevino Darnell Fox, Appellant

                                              v.

                                The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
      NO. D-1-DC-14-100177, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Trevino Darnell Fox has filed a motion to dismiss his appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: April 15, 2015

Do Not Publish